19-11845-shl            Doc 120       Filed 09/03/20 Entered 09/03/20 11:30:10                        Main Document
                                                   Pg 1 of 3
     NEW YORK                                                                                                    SHANGHAI
      LONDON                                                                                                      ATLANTA
    SINGAPORE                                                                                                    BALTIMORE
   PHILADELPHIA                                     FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                        MIAMI
  WASHINGTON, DC                                                                                                BOCA RATON
  SAN FRANCISCO                                                                                                 PITTSBURGH
                                                FREDERICK D. (RICK) HYMAN
  SILICON VALLEY                                                                                                  NEWARK
                                                 DIRECT DIAL: +1 212 692 1063
     SAN DIEGO                                                                                                   LAS VEGAS
                                               PERSONAL FAX: +1 212 208 4521
    LOS ANGELES                                E-MAIL: RHyman@duanemorris.com                                   CHERRY HILL
      TAIWAN                                                                                                    LAKE TAHOE
      BOSTON                                         www.duanemorris.com                                         MYANMAR
     HOUSTON                                                                                                        OMAN
      AUSTIN                                                                                              A GCC REPRESENTATIVE OFFICE
                                                                                                               OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                           ALLIANCES IN MEXICO
                                                                                                               AND SRI LANKA




September 3, 2020


Via CM/ECF and E-mail

The Honorable Sean H. Lane
United States Bankruptcy Court
Southern District of New York
One Bowling Green
Courtroom: 701
New York, NY 10004-1408

          Re:        BSG Resources Limited (in administration); Case No.: 19-11845 (SHL)

Dear Judge Lane:

        We write on behalf of the Joint Administrators in response to the latest letter to Your Honor
dated September 2, 2020 [Docket No. 118] (the “September 2 Letter”) submitted by counsel to
Vale S.A. (“Vale”), Mr. Rosenthal of Cleary Gottlieb Steen & Hamilton LLP (“Cleary”). The
Joint Administrators would prefer not to be forced to engage in further correspondence but have
no option as it is imperative that Vale’s continued attempts to present matters in a misleading way
are corrected.

         As you are aware, the Joint Administrators are not funded at the present time, and the Joint
Administrators and their advisers have significant outstanding fees and costs. Therefore, in order
to minimize further costs incurred this response will be brief. In the September 2 Letter Vale
includes their lengthy interpretation of matters arising in a foreign proceeding -- the Part 71
proceedings in England in which neither BSGR nor the Joint Administrators are involved. As a
result, the Joint Administrators will not address the accuracy of any such discussion.

        The Joint Administrators will, however, address other representations in the September 2
Letter and provide Your Honor with the facts.




D UANE M ORRIS LLP
1540 BROADWAY        NEW YORK, NY 10036-4086                                     PHONE: +1 212 692 1000    FAX: +1 212 692 1020
19-11845-shl     Doc 120      Filed 09/03/20 Entered 09/03/20 11:30:10             Main Document
                                           Pg 2 of 3


Hon. Sean H. Lane
September 3, 2020
Page 2

        First, Vale appears to have again misunderstood or misrepresented what happened at the
latest Guernsey hearing, held at 2:30 p.m. (BST) on September 2, 2020 notwithstanding that its
US counsel was well represented at the hearing. I am advised that the reason that yesterday’s
hearing was again further adjourned was not, as stated by Vale, solely to allow the court to consider
the funding position in the light of discussions between the Joint Administrators and Nysco. The
adjournment was issued because (i) the Guernsey court wants to see expert evidence on English
arbitration law which goes to the possibility of reopening the LCIA arbitration proceedings on the
basis of new evidence which has come to light since the LCIA award was handed down, and (ii)
the Guernsey court invited all parties to consider what funding could be offered to the Joint
Administrators, including from Vale, Nysco, the Balda Foundation and Beny Steinmetz. The
Court also indicated that it would be helpful if an update on the Soros claim could be provided. In
making the above conditions of the adjournment, the Guernsey court provided strong judicial
encouragement for all the parties to consider what sort of funding arrangements could be put
forward to achieve the administration purpose, including combined funding from Vale and Nysco.
To that end, Guernsey legal counsel for the Joint Administrators today issued an open letter to
Vale and Nysco’s counsel with a potential resolution for them to consider, a copy of which is
attached hereto as Exhibit A.

        Second, Vale makes a very serious allegation when it refers to “one significant apparent
misstatement made by the Joint Administrators to Your Honor in their efforts to delay performance
of their obligations”. The Joint Administrators deny that any intentional misstatement has
occurred. Indeed, the August 28 Letter stated that “the Joint Administrators and their professionals
have not been funded since late 2019”. In a joint letter submitted by the parties to Judge Broderick
on August 21, 2020, the Joint Administrators explained that “[t]he outstanding costs and expenses
exceed an aggregate $4 million and date as far back as December 2019”. Rather than simply
pointing out a clarification, if it felt the need to, Vale again attacked the credibility of the Joint
Administrators. In fact, irregular and relatively nominal payments have been received by the Joint
Administrators and counsel during 2020. These payments were applied to long past due invoices
from 2019 and portions of which still remain significantly overdue. Indeed, the Joint
Adminstrators and their profesionals have not been funded since late 2019 and to suggest otherwise
is unwarranted and uncalled for.

        The final point that the Joint Administrators feels needs to be clarified is regarding Mr
Cramer’s deposition and the suggestion that the Joint Adminsitrators have withheld notification
that Mr. Cramer is unwilling to participate in the deposition process. This could not be further
from the truth. The Joint Administrators only became aware of Mr. Cramer’s unwillingness to
participate in a letter received from Mr. Cramer’s English counsel, Covington & Burling LLP,
dated June 10, 2020. Until this time it was always the Joint Administrators’ understanding that
Mr. Cramer would be willing to be deposed. It is also of note that in a letter to Duane Morris LLP
dated May 20, 2020 Vale’s counsel stated that “To avoid prejudice to Vale from the remaining
gaps in the Joint Administrators’ production, we would conduct the other two previously noticed
depositions – of Joint Administrator Malcolm Cohen and BSGR director Dag Cramer – after the
completion of document discovery and the resolution of our privilege/redaction disputes.”
19-11845-shl     Doc 120     Filed 09/03/20 Entered 09/03/20 11:30:10             Main Document
                                          Pg 3 of 3


Hon. Sean H. Lane
September 3, 2020
Page 3

Furthermore, Guernsey counsel to the Joint Administrators have confirmed that there is no right
under Guernsey law, which applies to the relationship between BSGR and Mr. Cramer as a director
of BSGR, for the Joint Administrators to compel his deposition. The Joint Administrators’ view
is that Mr. Cramer’s compliance or otherwise with any obligation to provide testimony is not a
matter that they can control as a matter of law.

       As noted above, the Joint Administrators do not consider the various other matters raised
by Vale as they are irrelevant to matters to be addressed at this afternoon’s hearing. It is clearly
an attempt by Vale to divert attention from the matters that are scheduled to be heard.




                                                     Very truly yours,

                                                     /s/ Frederick D. Hyman
                                                     Frederick D. (Rick) Hyman
